DECISION
The application of the above-named defendant for a review of the sentence of 40 years with 20 years suspended + conditions imposed on May 15, 1984, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
The Sentence Review Board agrees unanimously that the sentence imposed was proper and just.
HON. JOHN HENSON abstained.
We wish to thank Nancy Belcheff of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Mark P. Sullivan, Chairman, John S. Henson, Thomas A. Olson